DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 3/22/21.  Claims 1-10 and 12-16 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/21 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT, "Summary of email discussion [94#40] [eNB-loTenh] RACH on non-anchor carrier”, 3GPP TSG-RAN WG2 Meeting# 95bis R2-166210,Kaohsiung, 10th-14th October 2016,total 21 pages (hereinafter CATT) in view of Chen et al. (US 10,595,280).
Regarding claim 1, CATT teaches a random access method, wherein the method comprises:
measuring, in a first measurement period T1, a reference signal received power (RSRP) W1 on an anchor carrier (UE measures the RSRP on the anchor carrier);
determining a first coverage level based on W1 (UE determines coverage level based on measured RSRP); and
determining a first resource (NPRACH) based on the first coverage level (UE selects NPRACH based on coverage level), and
performing a random access on the non-anchor carrier using the first resource, wherein a narrowband preamble for the random access is sent (UE selects NPRACH to perform random access on anchor or non-anchor carrier) [pages 8-9, Section 2.2, Huawei, HISilicon column].
CATT does not explicitly teach that the random access on the non-anchor carrier is performed at a first transmit power P1 using the first resource, wherein P1 is a transmit power at which the narrowband preamble for the random access is sent at a minimum quantity of repetitions.  In an analogous prior art reference, Chen teaches random access (random access request procedure) is performed at a first transmit power P1 (transmission power for lowest repetition level), wherein P1 is a transmit power at which a random access (random access request transmission) is sent at a minimum quantity of repetitions (lowest repetition level) [UE transmits random access request at transmission power associated with lowest repetition level) [column 15].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of CATT to allow the random access on the non-anchor carrier to be performed at a first 
 Regarding claim 3, CATT teaches the method according to claim 1, wherein the determining, a first coverage level based on W1 comprises:
determining, the first coverage level based on a result of comparing Wi with at least one coverage level threshold (RSRP threshold), wherein
the at least one coverage level threshold is received from an access network device (RSRP threshold is received from network in NPRACH configuration) [page 1, section 2.1; page 3, Proposal #1], or the at least one coverage level threshold is determined based on at least one coverage level threshold received from an access network device and an incremental value, wherein the incremental value is preconfigured.
Claims 6 and 12 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claims 8 and 14 recite similar subject matter as claim 3 and are therefore rejected on the same basis.

Allowable Subject Matter
Claims 2, 4-5, 7, 9-10, 13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 8, 12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647